United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3084
                       ___________________________

                        Vilma Amabilia Arevalo-Cortez

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                            Submitted: June 13, 2016
                              Filed: July 22, 2016
                                 ____________

Before RILEY, Chief Judge, MURPHY and SHEPHERD, Circuit Judges.
                             ____________

SHEPHERD, Circuit Judge.

      Vilma A. Arevalo-Cortez (“Arevalo”), a citizen of Guatemala, petitions for
review of the Board of Immigration Appeals’ (BIA’s) decision affirming the
immigration judge’s (IJ’s) denial of her application for asylum, withholding of
removal, and protection under the Convention Against Torture (“CAT”). We deny
the petition.
                                           I.

      Arevalo entered the United States in October 2014 without inspection. She
was apprehended by border patrol officers and placed in removal proceedings. Once
apprehended, Arevalo expressed fear of returning to Guatemala, and was given a
credible fear interview with an Asylum Officer of the Department of Homeland
Security. The officer found that Arevalo demonstrated a credible fear of persecution
and referred her case to an IJ for further consideration. A Notice to Appear was filed,
charging Arevalo with being removable as an immigrant who was present in the
United States without admission or parole after inspection by an immigration officer,
pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I).

       On January 6, 2015, Arevalo appeared with counsel before an IJ in Fort
Snelling, Minnesota, for a master calendar hearing. At the hearing, she admitted the
factual allegations and conceded the charge of removability. Arevalo declined to
designate a country of removal, so the government designated Guatemala. Arevalo
indicated that she intended to seek asylum, withholding of removal, and protection
under the CAT. At a subsequent hearing, Arevalo applied for the aforementioned
relief and protection, and a merits hearing was set for April 21, 2015.

       At the merits hearing, Arevalo testified that her live-in boyfriend in Guatemala,
Jose Jorge Margarito Chan-Davila (“Chan”), a police officer, had been abusing her
physically and psychologically, and that she feared that if she returned to Guatemala,
he would harm her. She testified that the physical abuse had begun in January 2013,
and continued until she departed, including grabbing her hair, beating her, kicking
her, locking her in their home, and threatening to kill her. Arevalo also stated that she
had tried to report the abuse to the police, but could not. She explained that she had
spoken about the abuse with a neighbor, that she had seen a doctor on August 15,
2014 who prescribed medication for her abuse-caused injuries, and that she had
received treatment from a midwife for her back injuries resulting from the abuse.

                                          -2-
      Arevalo also testified about her departure. She stated that on September 5,
2014, she finally decided to risk fleeing Guatemala because she believed that if she
returned home, Chan would kill her. Once in the United States, she planned to stay
with her uncle, a lawful permanent resident.

      During the hearing, Arevalo stated that she was confident that her passport had
expired in 2012, so she left it in Guatemala. She later said it expired in 2014. When
presented with evidence that her passport expired in 2015, she stated that she did not
remember when it had expired. Later in the hearing, Arevalo claimed to have lost her
passport, and maintained that this was the reason she did not remember the date of
expiration. She further testified that she had not previously attempted to come to the
United States. When confronted with evidence that she had in fact applied for a visa
in 2010, she explained that she had wanted to attend school in the United States with
friends. The visa record indicated, however, that she had applied to visit her uncle.
When presented with this information, Arevalo claimed to not remember applying.

       Arevalo further presented three written witness statements to support her
claims of abuse at the hands of Chan. The first was a statement prepared by a
Guatemalan medical doctor stating that she treated Arevalo for injuries inflicted upon
her by her partner. The second was a statement prepared by a midwife indicating that
she treated Arevalo for her back injuries, and the third was a statement prepared by
a neighbor stating that she witnessed Chan’s physical abuse of Arevalo and that the
abuse was the reason Arevalo fled Guatemala for the United States. Arevalo testified
that, after she arrived in the United States, she asked family members in Guatemala
to obtain written statements from these individuals and forward the same to Arevalo.
However, the doctor’s statement is dated August 15, 2014, the midwife’s statement
is dated August 20, 2014, and the neighbor’s statement is dated May 15, 2014, all
dates which significantly precede Arevalo’s arrival in the United States in October,
2014.



                                         -3-
       The IJ rendered an oral decision finding Arevalo removable and denying her
application for protection and relief. The IJ determined that Arevalo lacked
credibility based upon the contradictions in her statements about her passport and past
attempt to travel to the United States; the lack of evidence, or explanation for the lack
of evidence, verifying her abuser’s position as a police officer; and the suspect nature
of the written statements. As to the written statements, the IJ concluded, based upon
the text of the statements and Arevalo’s testimony, that each statement had been
written after Arevalo’s arrival in the United States but was backdated in order to give
the false impression that the statements were prepared prior to Arevalo’s departure
from Guatemala “in an attempt to corroborate the respondent’s testimony.”

       Arevalo timely appealed to the BIA, arguing that the IJ had erred in finding her
testimony not credible. Specifically, she argued that the IJ had mischaracterized her
testimony regarding the written statements, relied on immaterial passport information,
and failed to take into account that Arevalo did not consider her application as an
attempt to enter the United States. The BIA found that the IJ did not clearly err in its
findings of fact and provided cogent reasons for the IJ’s credibility determination,
despite Arevalo’s arguments. Absent credible testimony, the BIA concluded that
Arevalo could not establish her eligibility for asylum and withholding of removal, nor
that she was more likely than not to be tortured “at the instigation of or with the
acquiescence of a public official or other person acting in an official capacity” upon
return to Guatemala. See 8 C.F.R. § 1208.16.

                                           II.

       Arevalo argues that the IJ and BIA erred and asks for remand to the IJ, so that
the IJ can consider the merits of her claim for asylum, withholding of removal, and
withholding of removal under the CAT. To obtain asylum, Arevalo must establish
that she is a “refugee” as defined by 8 U.S.C. § 1101(a)(42). To do this, she must
show that she is “unable or unwilling to return to her home country because of past

                                          -4-
persecution or a well-founded fear of future persecution on account of race, religion,
nationality, membership in a particular social group, or a political opinion.” Fesehaye
v. Holder, 607 F.3d 523, 526 (8th Cir. 2010). The applicant “bears the burden of
satisfying the IJ that her testimony is credible.” Id. (quoting Averianova v. Mukasey,
509 F.3d 890, 895 (8th Cir. 2007)).

       “Both immigration decisions will be reviewed together whenever the BIA
adopts and affirms the IJ’s decision, but also adds reasoning of its own.” Fesehaye,
607 F.3d at 526 (internal citations omitted). We review administrative credibility
determinations and findings of fact under a substantial evidence standard. Litvinov
v. Holder, 605 F.3d 548, 554 (8th Cir. 2010). “Credibility findings in particular are
entitled to much weight because the IJ sees the witness testify and is therefore in the
best position to determine his or her credibility.” Fofanah v. Gonzales, 447 F.3d
1037, 1040 (8th Cir. 2006). However, “[a]dverse credibility determinations must be
supported by specific, cogent reasons for disbelief.” Nadeem v. Holder, 599 F.3d
869, 872 (8th Cir. 2010). Accordingly, the IJ must provide reasons specific enough
to permit the reviewing court to understand the rationale behind the decision. Id.
Specific, cogent reasons can include the applicant’s submission of fraudulent
documents or failure to provide convincing explanations for numerous
inconsistencies in testimony. See id. at 873; Litvinov, 605 F.3d at 555; Falaja v.
Gonzales, 418 F.3d 889, 896-97 (8th Cir. 2005). “The agency’s adverse credibility
finding, like other factual determinations, is ‘conclusive unless any reasonable
adjudicator would be compelled to conclude to the contrary.’” Zine v. Mukasey, 517
F.3d 535, 541 (8th Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)). Thus, even where
the applicant provides a plausible explanation for any inconsistencies, it does not
mean the IJ committed error in rejecting them. See Fesehaye, 607 F.3d at 527.

       Arevalo contests the BIA’s affirmance of the IJ’s credibility determination by
offering plausible alternate explanations for the IJ’s concerns regarding the three
written statements. For instance, Arevalo argues that the IJ misunderstood Arevalo’s

                                         -5-
testimony in concluding that the doctor’s statement was written after the date
included in the statement, August 15, 2014. She also contends that the dates
predating Arevalo’s departure from Guatemala written on the neighbor’s statement
and midwife’s statement, both of which were in fact written at Arevalo’s request after
she had left Guatemala, were not intended to mislead the IJ. This explanation is
plausible. However, it does not mean that the IJ erred in reaching a different
conclusion. See Fesehaye, 607 F.3d at 527.

       Arevalo provides explanations for inconsistencies in her testimony identified
by the IJ as well. Arevalo argues that the government’s questions regarding her
passport and past attempts to come to the United States were too broad to conclude
that she was lying. Indeed, it is plausible that Arevalo did not consider applying for
a visa to constitute an attempt to enter the United States. However, during her
hearing, Arevalo stated that her passport expired in 2012, then, when pressed on the
matter, 2014; she claimed to have left her passport in Guatemala because it was
expired and also, finally, to have lost it. When asked about her application for a visa,
she said it was to study, but when confronted with the fact that it stated she sought to
visit her uncle, she said she did not remember making the application. Even in light
of Arevalo’s explanations, based on the specific, cogent reasons identified by the IJ,
a reasonable adjudicator could reach the same credibility determination as the IJ and
BIA. See Zine, 517 F.3d at 541. Thus, substantial evidence supports the denial of
asylum. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-18 (8th Cir. 2004).

       Arevalo’s withholding of removal and CAT claims also fail. To obtain
withholding of removal, Arevalo must meet the higher standard of showing by a clear
probability that her life or freedom would be threatened if returned to her home
country. See Bhosale v. Mukasey, 549 F.3d 732, 736 (8th Cir. 2008). To receive
relief under CAT, she would need to show “that it is more likely than not that [she]
would be tortured if removed to the proposed country of removal.” Id. (quoting 8
C.F.R. § 208.16(c)(2)). Because Arevalo provided the same evidence to support all

                                          -6-
three claims, and the evidence was insufficient to meet even the burden of proof
required for asylum, her remaining claims also fail. See id.

                                        III.

       Based on BIA’s affirmance of the IJ’s reasonable credibility determination, we
find that Arevalo failed to satisfy her burden of proof for relief or protection. We
deny her petition for review.
                        ______________________________




                                         -7-